                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:15-cv-94-RJC-DSC


UNITED STATES of AMERICA, ex rel.
DAVID W. LARSEN,

                    Plaintiff,

              vs.                                           ORDER

BIREN SHETH, RAFID LATIF,
CHARLOTTE NATIONAL
HOSPITALITY, INC., a North Carolina
Corporation, and SHUBH LAXMI,
INC., a North Carolina Corporation,

                    Defendants.



      THIS MATTER comes before the Court on the Stipulation and Joint Motion

for Dismissal of Claims Against Defendant Rafid Latif filed by the United States,

Defendant Rafid Latif and Relator David W. Larsen (the “Parties”), pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure and the qui tam provisions of the

False Claims Act, 31 U.S.C. § 3730(b)(1) (Doc. 64, the “Joint Motion”).

      Upon review of the Stipulation and Joint Motion, the Settlement Agreement

executed by the Parties, and the entire record of this cause, the Court will GRANT

the Joint Motion.

      IT IS, THEREFORE, ORDERED that:




     Case 3:15-cv-00094-RJC-DSC Document 65 Filed 08/16/21 Page 1 of 2
                            1. The Court APPROVES the dismissal of the claims and causes of action

                               as set forth in the United States’ Complaint in Intervention (Doc. No.

                               28) against Defendant Rafid Latif, with prejudice as to the United

                               States, and against Defendants Charlotte National Hospitality, Inc. and

                               Shubh Laxmi, Inc. without prejudice as to the United States;

                            2. The United States and Defendant Latif shall each bear their own costs

                               and attorney’s fees related to the Government’s prosecution of the

                               Complaint in Intervention;

                            3. The Court retains jurisdiction to the extent necessary to enforce the

                               terms of the Settlement Agreement (Doc. No. 64-1); AND

                            4. All other papers or Orders on file in this matter currently under seal

                               shall remain under seal.


                          SO ORDERED.




Signed: August 16, 2021




                                                            2




                      Case 3:15-cv-00094-RJC-DSC Document 65 Filed 08/16/21 Page 2 of 2
